Court of Appeals, State of Michigan

                                            ORDER
                                                                         Arny Ronayne Krause
People of MI v George Michael Mack                                         Presiding Judge

Docket No.   336282                                                      Jane E. Markey

LC No.       2015-001 096-FC                                             Michael J. Riordan
                                                                          Judges


               The Court orders that the motion for reconsideration is GRANTED, and this Court's
opinion issued May 17, 2018, is hereby VACATED. A new opinion is attached to this order.




                      A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                               AUG 1 4 2018
                                     Date